EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl T. Reed on 04/27/2021.

The application has been amended as follows: 
4. The marker according to claim [[3]] 2, wherein: 
each of the first and second posture detection patterns is configured so that two adjacent side faces emitting the different lights have different colors or consist of at least one triangle pole having different patterns and a center axis of the triangle pole constituting the first posture detection pattern is provided to be parallel to the first axis and a center axis of the triangle pole constituting the second posture detection pattern is provided to be parallel to the second axis.

12. A posture estimating method using a marker according to claim [[3]] 2, comprising:
a first step of using a captured image of the marker to identify a color of the light or a pattern drawn by the light; 

a third step of determining a posture of the marker depending on a positional relation between the posture at around the first axis determined in the second step and the elements constituting the captured image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662